WHEELER, District Judge.
Paragraph 462, Schedule N, § 1, c. 11, of the act of July 24, 1897, 30 Stat. 194 (U. S. Comp. St. 1901, p. 1679), provides for a duty of 40 per cent, ad valorem on “sticks for umbrellas, parasols, or sun shades, and walking canes, finished or unfinished,” and paragraph 17, Schedule A, § 1, c. 11, Act July 24, 1897, 30 Stat. 152;(U. S. Comp. St. 1901, p. 1628), one of 65 cents per pound and 25 per cent, ad valorem on “articles of which collodion-or any compound of pyroxylin is the component material of chief value.” These are sticks for umbrellas, with handles of collodion constituting the chief value. Sticks for umbrellas are specific articles, and by that name seem to be taken, by 462, out of the general description of all articles of that composition in 17.
Decision affirmed.